PD-0729-15
                                     Nd.
                                                   JZP       THB


                                              Of         TBXA5
                      ••«'   . -




                                           ThkfL izTfrTE- OF T^KSr^

                             &J TfcrtT-mfiS fbz feicpE^J                 fj?om Mtm of crmwal appeals
                                   77tC£b OPUTZ-T OF 1&?F£al^>                       A|j(3 12 2015


•••-                                           l                                      FILED IN
                                      ^            ,                ,^       ' COURT OF CRIMINAL APPEALS
                ^ '       ,                           Aiy$ 12^3
                y^r^r-roi^ Fez Vz^cZerrQiufiZs Pevxb^
                                   AOb B \jouJ SAM&.6? fr?r\M£> Z&cuJiJ, rfro $&, ZiJ THE #£&!/£-
  gfjrxxigb p*Jb pum3£ZE}> Cfiu6e fuSt> ms>\s£ Trt£ c&u£T to An^/ub
  ?t>£ TuPZuauT f&x. ?. ftfp. -p? IH+K                             U*t>, C&PVG


~L. cAu$£         fm&cy &?£&? td vz&T p%£i»v*z£ly #,j Fjzbezfit £/kj


7eGifiZbi4J>£t fiO^&uAcy &r 4TAT& ?uL£ ctJ usttZTtfEfc, xrr xr^
 ftZwLV fc£TAZ>U££>l+gb frpb ?£U0t«s0£> Z** F/VrLuP£
  To   £&(/£ ft ?/&W r&££ wTZF /t-bv£/??>£ #£712>/J /huP
   ~pi?i± to f\*A-&Jl>                                  (f)
XX 0 TUAT~ u£uJ ffrBt^dE. F&F rHS ec&jrm C£>ts£-£>
PerT ?K£\/r0Ul>CY      HftuB.   S££/^ *P Z>X^C^i/£^£b   THZou^i/4   Z>u£
X)TUCGn£iJcE ,


XJLZ.. fftXLu/Z£ to apfO$jzb&yz p£i*J £{/£b£*J£-E- uotll tt-SucX rr^


XV, BtTKA&ZterPf&y cnzcuw^TflrPCB^ £*x<=>T~ £t?T^&LT^RT^>        funtAuy t^J^ocB/O'n,




 pnotxed to &*a£tj$>                 Ci)
                          AJ<0.


                             C0ufcT~           OF CttiMZ+yflL &FFZ/IE'
                                          OF     TB^f^p




                                  Tfig-    &fftrE     &F    TBy&i?


                         hTZtZF xrJ e>UFPOKT
     &?   i±B mi? £y-t+fat5T£E> 6>im& &Es*iEb>3:£^>            ji*j>b
TU&C THB         Lfl*J£iU&<5£ &f ExT?ApE£?u$ iPfEgJUZE^ tf£#Z<5&Y1&55
Or TlE BflfrkftTP ^>b T&XAL- £&(AZT Lfi^K &B ZUtt5>bz&Tx&P x>J



?P£$BpT££> To \>£flA0i^i>T(?&r£. fc£i?£/J h&£5> uoT FusJt>#m£*sr/4-U-Y teTEZ
 Ttf£ CLfrXtsi T^£^£^rT£)> /yf&auE'Z- V, HZLLEZH, 4W U.€>, zg'y, lix*, /OC?
 5cC+, bll^Q I, Ed ^g (i^SQ' TWfiJ tt£ way SuFPLBwgfiJT /h~>b
 ClrAZTTy T&B ¥£C0i?1>, 3?&iJ}J /nAV ?F£f>£fijT uEcJ /nArEZZfrl-
 tXAFF^TTO^i     h*£Tt> &L?£AhX      3TaJ TtAE l?££7?b    o£ cjztE flbt)TT&tJfiL
Tpt>TAOCBs> M«£ &Ll££>T FfcE5£*JTE£>
To 6rfirT£ d-eueTzTl. TO ucCtUT cf u£cJ Buri>E*J^E FZw DEPutjtE-z.
tO   <>i£b/?£&uj£oT' C&VTU TKTAU TtJ              Ttf£ £ 'Suhjzomu b>:r-sr£fcz?rr
/*T ftu^rxrJ , TK&1/T6? tc>Ut~>Ty, T£X*$ , J-/J CAui?£ po, D-t-Em -eo&fy^*
TZT T$ flA0t£ U£t£u{      Ti4#tJ P&T Titer M? FE/t^/JABLE-             ~$u£o& tuouLb
tt&u£   F&upb     B&etat) Ctu^rY 3£V^b ft &A&0/JA&LEL                 bouB-F ujHBJ
H&&F TU ixj&foftr
To /WiA^^b ?P£                            Cb
fiPh     (4*t? H£ \x>i->£ A*j GvEiZT ^iCT* lH^lE03/f^o L,£d,2-d 72-3 d*H3>

       ALTHQcftEt?-TE >^>T
5£6J Cfit£fULL>{ Jb>£r£SJ£b, TT EPT£flZt> t^B^B^^EEY To E*T#15>ar*H
ftp ffc&uAftLE CLE^r" 0r FA6-E(aE£- tPP0CEPE
Gt i{%\ UL^r ZESj Z7^ /O* 4,C+* /OZ>&, A?3 EE*i.
 %6 3# (j^^XJ' 'h££Au-6>£ AcTuM- tOvv££P^£ E1EA/J5 FrtcTuEE
1Pfjpe>C£Pi>EFb$, 3F&W/J
^&>bO$      THE    £?&>/J£   EP^T1^uP~VT£-TTeP~        x^COi^TB^ t>u£ FF#CE&$
 pr^b B&u&L- ?jZi?T£   *>e> ErtBfcu5   EP b

 £0PTF£bj^TEb>         THAT AETUEE 7>FE~ElA>TCE ]?E5uLTET>              Ffcp**   EHE
TO ^ * C&OSTTEurT&PAl- EFEoE             F^FEOMbEb     TEE 'DBuBL^r^BtoT
&F V?u£ Fact* rhjt> FB^uLTBb zP EHE AbKP**&»J &E ErttS^
&PE6 > TVT5> tz*>      E-EpgcTA^Y TVaE ujtfEP'       X£^0Pt> ^EewZ TEEE T&E

6TATe      BtEcEBi> &&T TV C$&?tbJT^* %Q^t>L£'H v, upTTEh ^TATE5, EX3> u, Smu*r wEE 1/, 5>TATB,


       T\^E &\k-&*7rretO    eF    vu^THBlC     A   €>tate   V^ocBbuFEL       1?uLtp£,
-Ci,   fibB&uATl TS> r^r^eur A &uEZ>TToP vF EEbEFAC L/kP /%££ {/,
KEmpE, ^3^ (/.£, 3^2; 37^ ZOO^JjuJ^TA P£&t/9?b TV TftE
EOBCoaACH &E T#e. 5EATE ?aL£ T£> iuAETHER TT 3T3 CrT^^^Y
£TA5lT$tf-£b UJt> ^£^uLif\^Ei EoLU)u;E-l>'//Z££,ET?>, Et-
37b]. B XH-Au^Tz&P m-AY /&$€> EE £>cca?>£b t^E PEa^TE^^^                  t=T
W&iAJLb    T^ATT&/0 Of FEE>EF/Hu~Y   pForE^EEb
IZTCiETZ, ATLLB&iE* I/, ±A/^f>, 3>H4 F.Zd 4^4, ^Z (TEB>LT-5>H THAT'
C&I*E?LAtPAPT6> ooBFB M0T TO r£AZ~ Ah^b LAu^HxP^, THAT TABEE
bu&5>     Po   TMfcBP£PT~ SsbCLY TP'KtAJ^Y TH?BAt-J> APb        Tr A dETy^E




 ArrAcWBb       tS THE        pBuOl-Y hrscoi/EPBl)    EocrbBP^E f A^b tAE
YBTETT&O        foZ    t>T^E}>
 T&F/n.

                        C££ttFt CUTE.       &f $BZ-\jecB
   T      VEEB&H CBJcttFY       THAT ®0     TtfT$    jfaj-h   bAY Or

  "5^ ^Y         , 2o*S~ A C&PY or Ti+F E&FEEzerP'&T DocumEpT 1^*5
W&tl£Z> By bBur^BjZtrP^ tT to               A TFrz&p1 eEErczxE Ft?E /nArtrPG
UPbBP TUB 3=b TP^>T£i£/OT ?ol£C Y, to THE £l£PK f&F EVE C&uRE
&F CEE^EPAE ATPEAL^ P,0,3>&)C l13oQ;CEPEE0E 1?TA7E&aJ Fui>TX*J,
TB^A^,7^E(U APb *?£Z\/£b uPo/O TT#i/£5 cewuTY &T57EECE
ArroKOBYft> OFFECE P,0,£>tPK tf£E2 /kt^EEP', Tk T470C,
                                                                                               15




 1          Q.     And Officer          Duncan       is    the    same   Officer      Duncan

 2   who just walked out the door;                        is    that correct?

 3          A.     Yes.


 4          Q.     What was        James   doing?

 5          A.     When?


 6          Q.      I'm sorry?          What was James doing at that time

 7   whenever you were around and everybody was around after

 8   the    trial?


 9          A.      He    was waiting      for the             elevator.

10          Q.      Okay.        Was he saying anything?

11          A.      Yes.


12          Q.      Could you make out anything he was saying?

13          A.      Some    of    the   stuff    I    could make         out,   but    I

14   couldn't make out everything that he was saying.

15          Q.      Okay.        And whatever he was saying,                    did he ever

16   make a move or appear that he was directing this at any

17   of    the    attorneys?

18          A.      No.


19          Q.      And did you perceive that he committed a crime

20   when    he    was    there?


21          A.      No.


22          Q.      Had he committed a crime,                     would you have had

23   any hesitation to arrest him?

24          A.      No.


25          Q.      Do you arrest people when you witness a crime?

                                    CAROLYNN WEBER,             CSR,   RPR
                                                                                       16




 1          A.      Yes.


 2          Q.      Did you ever hear any of the attorneys                   and

 3   caseworkers sort of talking together and conferring with

 4   each    other      about     that   Mr.   Brown    had    threatened   them?


 5          A.      After he       left they were laughing about him

 6   saying something to the fact of he                       knew where they

 7   lived.


 8          Q.      They were       laughing?

 9          A.      Yes.


10          Q.      Did you have an occasion to witness any part of

11   the    trial      itself?


12          A.      A little bit,          but I don't really --         it was like

13   towards      the     end.

14          Q.      Did you ever see the district attorney and the

15   attorney ad          litem laughing in the courtroom?

16          A.      No.


17                          MS.    HALL:       Pass   the   witness.

18                                   CROSS-EXAMINATION


19   BY    MR.   WILLIAMS:


20          Q.      Officer,       let me ask,        were you called as      a

21   witness      in    this     criminal      trial?

22          A.      Yes.


23          Q.      And you testified just as you have today?

24          A.      Yes.


25          Q.      Now,    were you contacted by the defense

                                    CAROLYNN WEBER,         CSR,   RPR
                                                                                             17




 1   attorney,          Mr.   Frank Ivy?

 2          A.I          believe      so.


 3          Q.      And Mr.         Brown has    indicated that his        attorney

 4   railroaded him and implied to me,                     at least,     that he was

 5   in    league with the prosecutor or didn't do a good job.

 6   Is that your impression from what part you met of

 7   Mr.    Ivy -- what you observed of Mr.                  Ivy?

 8 A. I was only in there a short period of time so I

 9   couldn't       really tell         you.

10          Q.      But did it look to you like he was                   in league

11   with the prosecution?

12                            MS.    HALL:     Objection.        I don't think the

13   witness       is    competent to answer that.

14                            THE    COURT:     Sustained.

15          Q,      (BY MR.         WILLIAMS)        He was alert,     though,    in

16   asking questions that appeared to favor Mr.                         Brown;    is

17   that    correct?


18          A.      Yes.


19          Q.      And you indicated that the attorneys were

20   laughing.           Is that that nervous laughter that we often

21   times       tend to do when we            are    scared but    trying to put       up

22   a great       front?

23          A.      No.       They were just laughing.              I didn't feel

24   they were scared at               all.

25          Q.      You didn't feel like they were scared at all.

                                      CAROLYNN WEBER,     CSR,   RPR
                                                                                                        12




 1            A.      Yes.


 2            Q.      All right.             So a prosecutor who believes that

 3   their         life   has    been       threatened,           it's    not    unreasonable

 4   for them to file charges,                         is   it?

 5            A.      No,    it's      not.

 6                              MR.    WILLIAMS:            I pass       the witness.

 7                              MS.    LEVAY:          Pass   the    witness.

 8                              MS.    OCHOA:          No questions,            Your Honor.

 9                                     REDIRECT         EXAMINATION


10   BY   MS.       HALL:


11            Q.      Was    it reasonable for Ms.                   Joseph or anybody to

12   think that they were being threatened?

13            A.      While      I    was    there      I   didn't       feel    like    he   was   a

14   threat because              I was       there      with the         district       attorneys.

15   So   I    didn't       believe         it   was    a   threat.        And    I   didn't    make

16   out -- I couldn't make out what he was                                 saying because he

17   was rallying off and he was angry.                                  And through my

18   experience,            through a termination,                   if you lose a child

19   they are usually a little mad.                               And I just let them get

20   off their steam.                  But I didn't hear any threats.                          If it

21   was,      I    didn't      hear    them.

22            Q.      If you felt you would have saw a crime

23   committed,           you wouldn't have hesitated to place them

24   under         arrest,      would you?

25 A. I wouldn't have hesitated at all.                               I would have

                                        CAROLYNN WEBER,            CSR,    RPR
                                                                                                    13




 1   handcuffed him and put him in jail.

 2        ' Q.     If you would have heard something about                              "I   know

 3   where you live," would that had impacted at all your

 4   perception         of   the   threat?

 5         A.      If    I   would    have   heard       that,     I    would    have

 6   probably arrested him.                  But I did not hear that.

 7                           MR.   WILLIAMS:         No further questions.

 8                           MR.   LEVAY:         No questions.

 9                           MS.   OCHOA:         No questions.

10                           THE COURT:           You can step down.              Thank you.

11                           (Witness      exits     courtroom)

12                           MS.   HALL:      I    now    call   Officer        Arnold.

13                           (Witness      sworn)

14                                     PORSHE       ARNOLD,

15   having been first duly sworn,                       testified as        follows:

16                                   DIRECT       EXAMINATION


17   BY   MS.    HALL:


18          Q.     Good morning,           Officer Arnold.               Would you please

19   state your name for the record?

20          A.     Porshe      Arnold.

21          Q.     How do you spell your first name?

22          A.     P-o-r-s-h-e.


23          Q.     How are you employed?

24          A.     I'm a deputy sheriff with the Travis County

25   Sheriff's      Office.


                                     CAROLYNN WEBER,        CSR,       RPR
                                                                                                   84




 1   elevators,            and the       caseworkers were at              the bench,     and I

 2   was   at    the       far    end    of   the   bench    close    to    the   stairs.


 3         Q.         (BY MS.       HALL)        Would you say that you were

 4   closer      to    James       and    his   mother      than    the    caseworkers      were


 5   or    farther?


 6         A.         Farther.


 7         Q.         So they were closer than you?

 8         A.         Yes,       ma'am.

 9         Q.         And did you perceive James to                       commit a crime

10   that day?

11         A.         He    was    in    violation     in    the    sense    that   he   was

12   threatening.

13          Q.        He    was    threatening?

14         A.         Yes,       ma'am.

15          Q.        Do you feel that he should have been arrested

16   right       then and there?

17          A.        Had he done             an overt act,        yes,    I would have

18   arrested him then and there.                        We were trying to keep the

19   peace.

20          Q.        Did he direct any threats to any of the

21   caseworkers?


22 A. I know that he             said specific language to state,

23   "I know where you work."                       Things of that nature.

24          Q.        Okay.        And did -- was it directed -- did he

25   move bodily towards any of these caseworkers?

                                         CAROLYNN WEBER,      CSR,    RPR
 1         A.       He was    swaying back and forth,             walking back and

 2   forth.        I know that he was upset,              because the elevators

 3   took so long,          and the longer he waited,             the louder his

 4   voice       got.

 5          Q.      Okay.     And did he physically approach any of

 6   the    caseworkers?


 7         A.       No,    ma'am.

 8          Q.      Did you see the caseworkers after James                      left?

 9         A.       Yes.


10          Q.      Did you see them talking and conferring among

11   one another or hear anything about what they said about

12   that he was threatening them and they should call it in?

13 A. I didn't      see that part,         ma'am,   because    I

14   followed him downstairs.               He    took the      elevator    and    I

15   took the       stairs    to make     sure    he   vacated the building.

16          Q.      So did you see them laughing about what he had

17   done?


18 A. I know they were conversing,                but I'm not sure

19   if they were          laughing.

20          Q.      Did they seem shaken up?

21          A.      They were       concerned.

22                          MS.   HALL:    Pass    the    witness.

23                                   CROSS-EXAMINATION


24   BY    MR.    WILLIAMS:


25          Q.      Sergeant Sloan,        isn't it unfortunately true --

                                    CAROLYNN WEBER,      CSR,   RPR
 1                        MR.    LEVAY:       Pass   the   witness.


 2                                    CROSS-EXAMINATION


 3   BY   MS.   OCHOA:


 4         Q.     Hi,    Sergeant Sloan.             I just have one question,

 5   You testified that you walked down the stairs while he

 6   was taking the elevator so                you could make sure you

 7   escorted him outside the building or vacated building?

 8         A.     Yes.


 9         Q.     Is    that normal         for you to do that?

10         A.     Yes,    it    is.

11         Q.     Okay.

12                        MS.    OCHOA:      No   further questions.

13                               REDIRECT      EXAMINATION


14   BY   MS.   HALL:


15         Q.     I just want to clear up something.                  Okay.   So

16   did you pretty much go on the stairs as soon as he and

17   his mom got        in the elevator?

18         A.     Yes.


19   v.    Q.     So you didn't see the caseworkers,                  or who you

20   are calling the caseworkers,                 talking afterwards?

21         A.     No.     Because       I   followed    him.

22         Q.     Okay.        Thank you,      Officer.

23                        MR.    WILLIAMS:        No further questions.

24                        MR.    LEVAY:       No further questions.

25                        MS.    OCHOA:       No questions.

                                  CAROLYNN WEBER,       CSR,   RPR